DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In claim 1, “the difference” should be changed to --a difference-- in line 7; “the time” should be changed to --a time-- on line 9; and --an-- should be added before “output” in line 9. 
In claim 2, there is lack of antecedent basis in the claim for the time rate of change being of the object to be measured in lines 5-6.
In claim 4, it is not clear if “in advance” means before the calculating device calculates the thermal conductivity of the object in line 3; “the relationship” should be changed to --a relationship-- in line 4; and --the-- should be added before “output” in line 5.
In claim 6, “the uneven” should be changed to --an uneven-- in line 3.
In claim 7, “thermal” should be changed to --heat-- in line 3; and there is lack of antecedent basis in the claim for “the traversal direction” in line 4. 
In claim 8, it is not clear if the control unit recited in line 2 has a heat generator to generate heat, or if the control unit controls a heat generator to generate heat; “the difference” should be changed to --a difference-- and line 5; “the time” should be changed to --a time-- in line 7; “the output” should be changed to --an output-- in line 7; and “volume” should be changed to --voltage-- in line 7. 
In claim 9, there is lack of antecedent basis in the claim for the time rate of change being of the object to be measured in lines 5-6.
In claim 11, it is not clear if “in advance” means before the calculating device calculates the thermal conductivity of the object in line 3; “the relationship” should be changed to --a relationship-- in line 4; --the-- should be added before “output” in line 5; and “thermocouples” should be changed to --thermocouple-- in line 6 since base claim 8 states that there is “a” thermocouple.
In claim 12, there is lack of antecedent basis in the claim for “the degree of vacuum” in line 3; “the difference” should be changed to --a difference-- and line 7; “the time” should be changed to --a time-- in line 9; and --an-- should be added before “output” in line 9. 
Claims 3, 5, and 10 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A thermal conductivity measuring device, comprising a calculating device for calculating a time rate of change of an output voltage of the differential thermocouples and then calculating the thermal conductivity of the object to be measured on the basis of the calculated time rate of change (claim 1).
A method for measuring thermal conductivity, wherein the calculating device calculates a time rate of change of an output voltage of the differential thermocouple; and the calculating device calculates the thermal conductivity of the object to be measured on the basis of the time rate of change thus calculated (claim 8).
A vacuum evaluation device, comprising a calculating device for calculating a time rate of change of an output voltage of the differential thermocouples and then calculating the thermal conductivity of the object to be measured on the basis of the calculated time rate of change (claim 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/17/21